Order (1) granting defendant’s motion to vacate an order modifying a judgment of separation by incorporating therein a provision enjoining defendant from prosecuting a divorce action without this State, and (2) denying plaintiff’s cross motion for allowance for counsel fee affirmed, without costs. The court was without jurisdiction to make the order enjoining the defendant in the light of the fact that a final judgment of separation had been entered prior thereto. (Long v. Long, 196 Mise. 982, 277 App. Div. 1033, motion for leave to appeal dismissed 302 N. T. 700; Bavaud v. Bavaud, 273 App. Div. 507; Duckworth v. Duckworth, 200 Mise. 10.) Nolan, P. J., Carswell, Adel, MaeCrate and Beldock, JJ., concur.